19-12346-shl       Doc 257       Filed 03/31/20 Entered 03/31/20 15:21:55               Main Document
                                              Pg 1 of 9




Michael J. Licker                                              Alison D. Bauer
Meredith S. Parkinson                                          William F. Gray, Jr.
James Fullmer                                                  Jiun-Wen Bob Teoh
FOLEY HOAG LLP                                                 FOLEY HOAG LLP
155 Seaport Boulevard                                          1301 Avenue of the Americas, 25th Floor
Boston, Massachusetts 02210                                    New York, New York 10019
Tel: (617) 832-1000                                            Tel: (646) 927-5500
Fax: (617) 832-7000                                            Fax: (646) 927-5599
Attorneys for Jeffrey Lew Liddle

Michael S. Weinstein
GOLENBOCK EISEMAN ASSOR BELL &
PESKOE
711 Third Avenue
New York, New York 10019
Tel: (212) 907-7300
Fax: (212) 754-0330
Attorneys for Chapter 11 Trustee to Liddle & Robinson, L.L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           :   Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-12346 (SHL)
LIDDLE & ROBINSON, L.L.P.                                  :
                                                           :   Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x



                  NOTICE OF AGENDA FOR MATTERS SCHEDULED
              FOR TELEPHONIC HEARING ON APRIL 1, 2020 AT 11:00 A.M.




B5117709.2
19-12346-shl        Doc 257   Filed 03/31/20 Entered 03/31/20 15:21:55         Main Document
                                           Pg 2 of 9




Time and Date of Hearing:      April 1, 2020 at 11:00 a.m. (EST)

Location of Hearing:           United States Bankruptcy Court for the Southern District of New
                               York, before the Honorable Sean H. Lane, United States Bankruptcy
                               Judge, Room 701, One Bowling Green, New York, New York 10004

                               In accordance with Gen. Ord. M-543 CORONAVIRUS/COVID-19
                               PANDEMIC, COURT OPERATIONS UNDER THE EXIGENT
                               CIRCUMSTANCES CREATED BY COVID-19 (a copy of which is
                               attached hereto), parties that wish to attend must appear
                               telephonically via Court Solutions LLC. Instructions for
                               accessing through Court Solutions LLC can be viewed by visiting
                               Court Solution LLC’s website at https://www.court-solutions.com/

PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on April 1,
2020 at 11:00 a.m. (EST) is set forth below. Copies of each pleading identified below can be
viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or (ii)
contacting the Office of the Clerk of Court at One Bowling Green, New York, New York 10004.
Note that a PACER password is required to access documents on the Court’s website.

                                            AGENDA

I.      JEFFREY LEW LIDDLE UNCONTESTED ITEMS

        A.     Amended Motion to Seal by Debtors Jeffrey Lew Liddle and Liddle & Robinson,
               L.L.P. for an Order to File Under Seal the Motion for Approval of Settlement
               Agreement with Michael Barr Pursuant to Section 9019 of the Bankruptcy Rules
               [19-10747 ECF No. 337]

               1.       Related Documents:

                        (i)    Certificate of No Objection [19-10747 ECF No. 342]

               2.       Status: Going forward with respect to Jeffrey Lew Liddle

        B.     Amended Motion by Debtors Jeffrey Lew Liddle and Liddle & Robinson, L.L.P.
               for Approval of Settlement Agreement with Michael Barr Pursuant to 9019 of the
               Bankruptcy Rules [19-10747 ECF No. 338]

               1.       Related Documents:

                        (i)    Motion by Creditor Michael Barr to Lift Automatic Stay [19-10747
                               ECF No. 168]


                                                2
B5117709.2
19-12346-shl        Doc 257     Filed 03/31/20 Entered 03/31/20 15:21:55        Main Document
                                             Pg 3 of 9



                        (ii)    Affirmation in Support of Motion of Michael Barr for Entry of and
                                Order Lifting the Automatic Stay [19-10747 ECF No. 169]

                        (iii)   Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 193]

                        (iv)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 230]

                        (v)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 260]

                        (vi)    Certificate of No Objection [19-10747 ECF No. 343]

               2.       Status: Going forward with respect to Jeffrey Lew Liddle

II.     LIDDLE & ROBINSON, L.L.P UNCONTESTED ITEMS

        A.     Amended Motion to Seal by Debtors Jeffrey Lew Liddle and Liddle & Robinson,
               L.L.P. for an Order to File Under Seal the Motion for Approval of Settlement
               Agreement with Michael Barr Pursuant to Section 9019 of the Bankruptcy Rules
               [19-12346 ECF No. 248]

               1.       Related Documents:

                        (i)     Certificate of No Objection [19-12346 ECF No. 255]

               2.       Status: Going forward with respect to Liddle & Robinson, L.L.P.

        B.     Amended Motion by Debtors Jeffrey Lew Liddle and Liddle & Robinson, L.L.P.
               for Approval of Settlement Agreement with Michael Barr Pursuant to 9019 of the
               Bankruptcy Rules [19-12346 ECF No. 249]

               1.       Related Documents:

                        (i)     Motion by Creditor Michael Barr to Lift Automatic Stay [19-12346
                                ECF No. 54]

                        (ii)    Affirmation in Support of Motion of Michael Barr for Entry of and
                                Order Lifting the Automatic Stay [19-12346ECF No. 55]

                        (iii)   Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 86]

                        (iv)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 122]


                                                 3
B5117709.2
19-12346-shl        Doc 257    Filed 03/31/20 Entered 03/31/20 15:21:55          Main Document
                                            Pg 4 of 9



                        (v)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 159]

                        (vi)   Certificate of No Objection [19-12346 ECF No. 256]

               2.       Status: Going forward with respect to Liddle & Robinson, L.L.P.



 Dated: March 31, 2020                                 Respectfully submitted,
        New York, New York
                                                       /s/ Michael J. Licker
                                                       FOLEY HOAG LLP
                                                       Michael J. Licker
                                                       Meredith S. Parkinson
                                                       James Fullmer
                                                       155 Seaport Boulevard
                                                       Boston, Massachusetts 02210
                                                       Tel: (617) 832-1000
                                                       Fax: (617) 832-7000
                                                       mlicker@foleyhoag.com
                                                       mparkinson@foleyhoag.com
                                                       jfullmer@foleyhoag.com

                                                       Alison D. Bauer
                                                       William F. Gray
                                                       Jiun-Wen Bob Teoh
                                                       1301 Avenue of the Americas, 25th Floor
                                                       New York, New York 10019
                                                       Tel: 646.927.5500
                                                       Fax: 646.927.5599
                                                       abauer@foleyhoag.com
                                                       wgray@foleyhoag.com
                                                       jteoh@foleyhoag.com


                                                       Attorneys for Jeffrey Lew Liddle Debtor
                                                       and Debtor-in-Possession




                                                4
B5117709.2
19-12346-shl   Doc 257   Filed 03/31/20 Entered 03/31/20 15:21:55     Main Document
                                      Pg 5 of 9




                                              /s/ Michael S. Weinstein
                                              Michael S. Weinstein
                                              GOLENBOCK EISEMAN ASSOR BELL
                                              & PESKOE
                                              711 Third Avenue
                                              New York, New York 10019
                                              Tel: (212) 907-7300
                                              Fax: (212) 754-0330

                                              Attorneys for Chapter 11 Trustee to Liddle
                                              & Robinson, L.L.P.




                                        5
B5117709.2
19-12346-shl        Doc 257       Filed 03/31/20 Entered 03/31/20 15:21:55         Main Document
                                               Pg 6 of 9




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
In re:                                                        :
                                                              :
CORONAVIRUS/COVID-19 PANDEMIC,                                :
COURT OPERATIONS UNDER THE EXIGENT :                              General Order M-543
CIRCUMSTANCES CREATED BY COVID-19 :
                                                              :
--------------------------------------------------------------X

       In order to protect public health, and in recognition of the national emergency that was
declared by the President of the United States on March 13, 2020, the United States Bankruptcy
Court for the Southern District of New York (“Bankruptcy Court”) hereby issues the following
order:

        IT IS HEREBY ORDERED, effective immediately and until further notice, that:

    1. Hearings and Conferences. All hearings and conferences scheduled to be held in
       courthouses comprising the Manhattan Division, White Plains Division, and
       Poughkeepsie Division of the Bankruptcy Court will be conducted telephonically
       pending further Order of the Bankruptcy Judge assigned to the matter (“Bankruptcy
       Judge”). Any party wishing to appear in person at a hearing or conference shall file or
       submit an appropriate motion or request, which will be considered by the Bankruptcy
       Judge. Any party may request an adjournment of a hearing or conference by filing or
       submitting an appropriate motion or request setting forth the basis for the adjournment in
       conformity with the Bankruptcy Judge’s procedures for requesting adjournments. All
       attorneys, witnesses and parties wishing to appear at, or attend, a telephonic hearing or
       conference must refer to the Bankruptcy Judge’s guidelines for telephonic appearances
       and make arrangements with Court Solutions LLC. Pro se parties, Chapter 7 Trustees
       and Ch 13 Trustee may participate telephonically in hearings free of charge using Court
       Solutions. The instructions for registering with Court Solutions are attached hereto.

    2. Evidentiary Hearings and Trials. Parties should contact the Bankruptcy Judge’s
       courtroom deputy or law clerk assigned to the case to inquire about whether an upcoming
       evidentiary hearing or trial will proceed as scheduled and be prepared to discuss
       procedures and technology for conducting the evidentiary hearing remotely.

    3. Official Record. In order to assist the Bankruptcy Court in creating and maintaining the
       official record of proceedings before it, and to facilitate the availability of official
       transcripts of the proceedings, Bankruptcy Court personnel are permitted to utilize tools
       made available through Court Solutions to record telephonic hearings, conferences and
       trials. Such recordings shall be the official record. Transcripts can be ordered and
       corrected in the same way as before the issuance of this Order.
19-12346-shl    Doc 257      Filed 03/31/20 Entered 03/31/20 15:21:55            Main Document
                                          Pg 7 of 9




   4. Clerk’s Office and Pro Se Filings. Until further notice, the three Divisions of the
      Bankruptcy Court will remain open for all other business. Clerk’s Office personnel are
      available by telephone, mail will be received, and the intake desks will remain open to
      receive pro se filings. Pro se filers can also continue to utilize the drop boxes located in
      the lobbies of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,
      New York, NY 10007 or the Honorable Charles L. Brieant Jr. Federal Building and
      Courthouse, 300 Quarropas Street, White Plains, NY 10601 for delivery of documents
      after 5:00 pm. Any documents submitted for filing in a drop box must be time-stamped,
      sealed in an envelope addressed to the Clerk of Court of the Bankruptcy Court, and must
      include the filer’s contact information.


Dated: March 20, 2020
       New York, New York



                                             /s/ Cecelia G. Morris
                                             Cecelia G. Morris
                                             United States Bankruptcy Chief Judge
19-12346-shl      Doc 257      Filed 03/31/20 Entered 03/31/20 15:21:55               Main Document
                                            Pg 8 of 9



Instructions to register for CourtSolutions.

1. Create a CourtSolutions account online.
Logon to https://www.court-solutions.com/ to “Signup” for an account and to register a
telephonic appointment for an upcoming hearing. Registration for a hearing must occur no
later than 12:00 noon on the business day prior to the hearing date.

2. Register for a hearing with CourtSolutions.
After creating and signing into their CourtSolutions account at
https://www.court-solutions.com/, a party must register for a hearing.
a. Enter the last name of the Judge to appear before and then select the appropriate name
from the list.
b. Enter the time and date of the hearing.
c. Select participation status: Live or Listen Only.
d. Enter the case name, case number, and, if applicable, the name of client.
e. There is a box to click to agree to terms/conditions, and then press “Register”.
f. CourtSolutions will send an email confirmation of the participation request.
g. The court staff will first confirm that a granted motion to appear telephonically is on the
docket. If there exists a granted motion, the court staff will approve the reservation.
h. CourtSolutions will then send another email confirmation.
Note that the reservation received for a registered hearing may NOT be transferred to another
person. If someone dials in with someone else’s registration information, the caller
information presented to the court will not match the correct person.

3. Charges.
For lawyers and participants, registration and reservations are free.
Once a party dials into a call, the cost is a flat fee of $70, per reservation, per judge, per day. If
the hearing is adjourned for a break and the party rejoins the call later that day, there is no
additional charge to rejoin the call. If the hearing is continued to another day, lawyers and
participants will need to re-register and the flat fee will apply again when dialing in.
If a party does not timely join a call, no fee is charged. The Judge will have the party listed as
having made a reservation, but the party is not charged. However, the hearing may proceed in
their absence, and they may face sanctions from the Court.
Additionally, a party may notice that there is a charge on their card after making a reservation.
When making a reservation, CourtSolutions places an authorization hold on the card. If the
party does not join the call, the pending hold will be removed automatically several days later,
and there will be no charge.
Any issues with billing shall be directed to the vendor. The Court is not responsible for the
billing or collection of the fees incurred with CourtSolutions.

4. Order of Proceeding.
CourtSolutions does not place a call to counsel on the day of the hearing. It is counsel's
responsibility to dial into the call not later than 10 minutes prior to the scheduled hearing.
Logging into the CourtSolutions website for the hearing is not required but is helpful to
unmute your line if the Court mutes it or to raise your hand to be recognized during the
hearing.
19-12346-shl     Doc 257      Filed 03/31/20 Entered 03/31/20 15:21:55             Main Document
                                           Pg 9 of 9



Upon connecting to the call and at the time of the hearing, a party may hear the activity in the
courtroom. Unless a joining party mutes their line, he/she joins the call as an active participant
and can be heard. Failure to act appropriately on the line may result with the party being
disconnected by Court. When the judge is ready to hear the case, appearances will be called.
Each time a telephonic party speaks, he/she should identify them self for the record. The
court's teleconferencing system allows more than one speaker to be heard, so the judge can
interrupt a speaker to ask a question or redirect the discussion. When the judge informs the
participants that the hearing is completed, the telephonic participant may disconnect, and the
next case will be called.

5. Failure to appear.
If a party does not timely call and connect to the scheduled hearing, the hearing may proceed
in their absence, and they may face sanctions from the Court for their failure to appear.

6. Other/Miscellaneous.
Telephonic appearances by multiple participants are only possible when there is compliance
with every procedural requirement. Sanctions may be imposed when there is any deviation
from the required procedures or the Court determines that a person's conduct makes telephonic
appearances inappropriate. Sanctions may include denying the matter for failure to prosecute,
continuing the hearing, proceeding in the absence of a party who fails to appear, or a monetary
sanction.
